DETAILED ACTION
This communication is responsive to the present application filed on 07/26/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The claim amendment filed on 07/27/2018 is presented for examination.

Status of Claims
Claims 1, 3-12 are amended.
Claims 1-13 are pending in this present application.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JP2016-016345, filed on 01/29/2016.

Continuity
The present application is a continuation (CON.) of PCT/JP2017/002942 filed on 01/27/2017.
Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 10/20/2020, 06/24/2020, 01/20/2020, 04/30/2019, and 07/26/2018 have been acknowledged and recorded. See attached forms PTO-1449, MPEP 609.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1-13 are directed to methods for an information processing for displaying the reference information and the position corresponding to a search result and/or a map, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding independent claim 1, the claim recites language of: 
“…receive from a terminal a display request that includes information on a reference position and a search word; 
…extracting a search result based on the reference position and the search word; and 
identifying an attribute associated with the extracted search result, and issuing a command to the terminal to display information representing the attribute at a position corresponding to the search result on a map displayed on a screen of the terminal, 
wherein …adjusts a type and/or a quantity of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, selection, etc.) but for the recitation of generic computer’s component(s). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal relationship(s). For example, the “receiving…;” “extracting…;” “identifying…, and issuing…” and “adjusts …” steps in the context of this claim encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements, e.g., using a receiver, a memory (e.g., medium), a processor, to perform the above indicated as of receiving (e.g., transmitting) request (e.g., data), extracting/obtaining, identifying/determining/selecting, issuing, and adjusting steps. The memory and processor in claim 1 are recited at a high-level of …transmit/transmitting a display request that includes information on a reference position and a search word to an information processing apparatus”.  This concept represents an insignificant extra solution activity because these limitations generally describe the data transmitting being performed the displaying the information presenting the attribute at the position corresponding to the search result on a map displayed on a screen in claims 1, 9, 12-13. As such it amounts no more than mere instructions to apply the exception using a generic computer component which represents an insignificant extra solution as additional activity based on receiving, obtaining, extracting identifying, issuing, and adjusting steps as indicated above such that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. 
(Similar analysis to independent claims 9, 12-13, respectively).
Independent claims 1, 9, 12-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a receiver (in claim 1), a memory, a processor, a transmitter (in claim 12), a terminal, and an information processing apparatus (in claim 13) are the generic computer component that are well-understood, routine, conventional activity amount to no more than implementing the above functionality as the abstract idea in a computerized system. Mere instructions to apply an exception using a generic …transmit/transmitting a display request that includes information on a reference position and a search word to an information processing apparatus”.  This concept represents an insignificant extra solution activity.  These claim limitations generally describe the data processing is performed for information processing in claims 1, 9, 12-13.  Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
For the at least above reasons, independent claims 1, 14, and 18 are not patented eligibility.
Claims 2-8, and 10-11 depend on independent claims 1 and 9, and include all the limitations of claims 1, and 9.  Therefore, claims 2-8, and 10-11 recite the same abstract idea of receiving/transmitting, extracting, obtaining, identifying, issuing, adjusting, or the like for information displaying corresponding to a search result on a map via graphical user interface (e.g., screen) being performed in the human mind, and the analysis must therefore proceed to Step 2A Prong Two.

The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element as indicated above represents a further mental processes step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 2 is not patent eligible.
Claim 3 recites the additional limitations of “…determines whether…., issues a command….”, which does not to amount to significantly more than the judicial exception as abstract idea grouping as “Mental Processes”.  For these reasons, the additional elements in the indicated dependent claims are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claims 4-5 recite the additional limitation of “determines” the relationship exists such that is registered and issues a command to the terminal, which is not integrated into a practical application.  The additional elements represent a further mental process step of mentally determining to register and issue data/information.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental 
Claims 6-7 recite the additional limitation of “issues a command” to display information on screen when “determines” whether the data/information attribute via “matching” technique for display control, which is not integrated into a practical application because these additional elements represent a further mental process step of mentally determining and issuing the data/information.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining as set forth above 2A Prong Two.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 6-7 are not patent eligible.

The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “display” the information by an icon, a mark, a highlighting display, an animation display, a text display, or a combination of these” does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because of data transmitting and displaying via a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
Regarding claims 10-11, the claims recite the additional limitation of “activating a predetermined menu” (e.g., a chat service menu or friend registration menu), which is not integrated into a practical application because these additional elements represent a further mental process step of mentally activating menu on display screen.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining as set forth above 2A Prong Two.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 10-11 not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al., US Patent No. 8738639 (hereinafter as “Zafar”) and in view of Feng, US Pub. No. 20090216732 (hereinafter as “Feng”).
Regarding claim 1,  Zafar teaches: an information processing apparatus comprising:
a receiver (fig. 1 at element 130 embedded at least receiver for receiving data transmits from user terminal) configured to receive from a terminal a display request that includes information on a reference position and a search word; (fig. 1 as shown the user terminal at element 110 from user sending the request of the directory list including subscribers’ information (e.g., names, service, products, addresses/location, maps, etc.) to the directory server at element 130 via connecting network 120; fig. 7 at element S710 “Receive User Terminal Request” at the directory server 130, from the User Terminal at element S760; col. 9, lines 49-54 “…enabling user 105 to submit search criteria to directory server 130 though user input device 260.  …Search criteria may include, for instance, categories or keywords.”, wherein the keywords is illustrated as search word(s); and also col. 9, lines 1-8, e.g., “the subscriber’s information”, “the subscriber’s address”, and lines 33-37 “the map operation”, “a street map of the subscriber’s location…”, wherein the address, map, location are illustrated as the reference position.  ***Examiner’s notes:  the claim limitation is disclosed/defined in the Applicant’s Figures 1-3, 5 and 9; and instant specification, page 5)
a memory; (fig. 1 as shown both user terminal 110 and directory server 130 as generic computing system(s) embedded at least memory/memories for storing data/instructions, see further in col. 2, lines 35-55, col. 3, lines 22-28, and col. 4, lines 31-51, e.g., processor and memory) and 
a processor configured to execute extracting a search result based on the reference position and the search word; (again fig. 1 at elements 110 and 130 as explained above illustrated at least one of processors to process/execute the extracting/retrieving the search result, e.g., directory list of subscribers stored in database(s), see fig. 4 and 5 at elements 342 and 344, and col. 3, lines 60-67, e.g., “a search request”, and “a search result”, and col. 9, lines 1-8, e.g., “the subscriber’s information”, “the subscriber’s address”, and lines 33-37 “the map operation”, “a street map of the subscriber’s location…”, and lines 49-54 “…enabling user 105 to submit search criteria to directory server 130 though user input device 260.  …Search criteria may include, for instance, categories or keywords.”) and 
display-controlling (col. 6, line 65 “Controller 310”) by identifying an attribute associated with the extracted search result (col. 3, lines 60-67, “user 105 may access directory server 130 and submit a search request. In response to the search request, directory server 130 may search the stored directory information to identify records meeting some or all of the search criteria associated with the search request, and generate a search result” to col. 4, lines 1-10 “… In response to the identifier, directory server 130 may retrieve … and provide it to user terminal 110 for presentation to user 105.”, wherein the directory information stored in the directory server’s database (fig. 1 and fig. 5) including the at least attribute(s) of subscribers’ information) and issuing a command to the terminal to display information representing the attribute at a position corresponding to the search result on a map displayed on a screen of the terminal (fig. 1 as explained above and the terminal (e.g., computing device) having monitor using graphical user interface (GUI) for displaying the directory information of subscribers (e.g., name, services, products, address, location/map) on the screen(s) see further fig. 6; and algorithm(s) in col. 8, lines 65-67 and col. 9, lines 1-67 to col. 10, lines 1-9 embedded the “issuing a command” as identifying/satisfying, retrieving, and providing/display techniques).
Zafar does not explicitly teach “wherein the display-controlling adjusts a type and/or a quantity of the information representing the attribute to be displayed depending 
In the same field of endeavor (i.e., data processing), Feng teaches “wherein the display-controlling adjusts a type and/or a quantity of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result.” (fig. 3-6 as shown the displaying search result(s) be able adjust/change the type, e.g., select point of interest (POI) name depending on the selected miles=distance between the reference position and the position/location corresponding to the retrieved/extracted search result, fig. 8 disclosed “type” of object, distance at elements 101-102, fig. 9 disclosed the “diff types” of information for POI at element 112, and pars. [0046] “the closest POI that is located at about 0.2 miles from the current position…” and [0069]. ***Examiner’s notes:  since the claim recites optional language “and/or”, examiner has right to choose only “or” option for examination). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Feng would have provided Zafar with the limitation “adjusts a type and/or a quantity of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result” for benefits of navigating in search POI and/or objects on multiple desired parameters depending a distance via GUI/ menu screens (Feng: see pars. [0001-7, and 14-15]).

	
he type and/or the quantity of the information representing the attribute of the search result to be displayed are greater when the distance is shorter. (par. [0044] “Fig. 5A shows a case where the smallest distance range is selected” implies a shorter distance is specified based on the user selects a variety of type of the information disclosed in Figs. 1B-1F, further in pars. [0046] “the closest POI that is located at about 0.2 miles from the current position…” [0056] “the shortest time number can reach this restaurant in about six minutes” implies to the shorter distance as know by a skilled artisan, and [0069])

Regarding claim 3, Zafar and Feng teach: wherein the display-controlling determines whether the search result or an organization to which the search result belongs bears a relationship with a user of the terminal (Zafar: abstract: “the user terminal may provide the identifier … the directory server may access the audiovisual content and provide it to the user terminal…”; and Feng: see par. [0042] displaying the identified POI (e.g., restaurant, airports, theaters, etc. = organization) as search result with location having range distance associated=relationship to the current user vehicle location or a location specified by the user with the computing device/navigation system=terminal), and in a case of having determined that the relationship exists, issues a command to the terminal to display information representing that the relationship exists, at the position corresponding to the search result on the map. (again see Zafar: abstract: “the user terminal may provide the identifier … the directory server may access the audiovisual content and provide it to the user terminal…” and fig. 6 as shown displaying search result with the information, the address/location, and map; and Feng: see fig. 1 and par. [0042])

Regarding claim 4, Zafar teaches: wherein the display-controlling determines that the relationship exists in a case where the search result or the organization is registered as a friend in an account of the user on a social networking service. (e.g., subscribers=organization is registered to the directory server for online directories in the directory list stored in the database associated with the user database, fig. 1, elements 140 and 130, fig. 4, element 420 and fig. 5, element 520, and col. 7, lines 20-32 and lines 54-67 to col. 8, lines 1-12)

Regarding claim 5, Zafar and Feng teach: wherein in the case of having determined that the relationship exists, the display- controlling issues a command to the terminal to display information regarding points that have been given to the user by the search result or the organization. (Zafar: fig. 6 as shown search result having the retrieve/issue a command for displaying information regarding points/location/map; and Feng: figs. 1; and pars. [0015] and [0046 and 69] as explained above)

Regarding claim 6, Zafar teaches: wherein the display-controlling issues a command to the terminal to display information representing an evaluation made by other users of the search result or the organization to which the search result belongs at the position of the search result on the map. (e.g., “customer ratings of subscriber”=an evaluation made by other users, see col. 9, lines 3-6)

Regarding claim 7, Zafar and Feng teach: wherein the display-controlling determines whether3GDYfji,Application No.: 16/046,151Docket No.: 6547LN-000015-US the attribute of the user of the terminal matches a user targeted by the search result or the organization to which the search result belongs, and in a case of having determined that the attribute matches, issues a command to the terminal to display information representing that the attribute of the user is matched, at the position on the map. (Zafar: fig. 6 as shown search result having the retrieve displaying information with address/location/map based on user selected category or entered search keyword(s); and Feng: figs. 1; and par. [0069] disclosed “checks whether…”=determining algorithm)
 
Regarding claim 8, Zafar and Feng teach: wherein the information is displayed by an icon, a mark, a highlighting display, an animation display, a text display, or a combination of these. (Zafar: see fig. 1 via GUI for display information as text, highlighting display, etc.; and Feng: see figs. 1 via GUI for display icon, text, highlighting display, pars. [0047] “...(“DULAN’S RESTAURANT”) is highlighted…”, [0088] “icons indicating type ….”)

Regarding claim 10, Feng teaches: a step of activating a predetermined menu of a social networking service in response to receiving a selection of the position. (fig. 1 shown as activated predetermined menu, par. [0022])

Regarding claim 11, Feng teaches wherein the predetermined menu is a menu of a chat service or a menu of friend registration (again fig. 1 shown as the predetermined menu of a chat service(s), par. [0022])
.
Claims 9, 12-13 are rejected in the analysis of above claim 1; and therefore, the claims are rejected on that basis. Furthermore, regarding claim 12, Zafar teaches “transmitter configured to transmit a display request” (col. 4, lines 52-60 technically embedded the transmitter for communicating/translating the data/information between user terminal 110 and directory server 130, and further in col. 10, lines 43-50 “transmit a message to directory server 130 requesting the detailed listing information…”). This algorithm is also interpreted to the “transmitting a display request…” in claim 9 and 13, respectively.

Prior Arts
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169